Case 6:18-cv-01535-RBD-TBS Document 12 Filed 11/05/18 Page 1 of 2 PageID 56




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


CRAIG CUNNINGHAM,

      Plaintiff,

v.                                                     Case No: 6:18-cv-1535-Orl-37TBS


BIG PUBLICATIONS, LLC; ON TIME
ENTERPRISES, INC.; GUSTAVO
GONZALEZ; and BIG PUBLICATIONS
NV, LLC,

      Defendants.


                                ORDER OF DISMISSAL

      Before the Court is Plaintiff’s Notice of Voluntary Dismissal (Doc. 11) filed October

30, 2018. No answer has been filed. Accordingly, it is

      ORDERED that this case is hereby DISMISSED without prejudice. The Clerk is

directed to terminate all pending motions and close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on November 5, 2018.
Case 6:18-cv-01535-RBD-TBS Document 12 Filed 11/05/18 Page 2 of 2 PageID 57




Copies:    Counsel of Record




                                    2
